EXHIBIT $375,000.00 May 12, 2009 QUICK-MED TECHNOLOGIES, INC. 2 FOR VALUE RECEIVED, the undersigned, QUICK-MED TECHNOLOGIES, INC. (the “Borrower”), promises unconditionally to pay to the order of Michael Granito, his successors or assigns (the “Lender”) at the Lender’s offices at 1088 Shady Avenue, Pittsburgh, Pennsylvania 15232, or at such other place as the Lender may from time to time designate, the principal amount of up to Three Hundred Seventy Five Thousand Dollars ($375,000.00) (the “Principal Amount”) or so much thereof as is disbursed to Borrower pursuant to this Note, together with interest on the unpaid Principal Amount outstanding from time to time at the rate or rates hereafter specified and any and all other sums which may be owing to the Lender by the Borrower pursuant to this Note.The following terms shall apply to this Promissory
